Citation Nr: 1619232	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, claimed as coughing due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran had honorable active service from September 1973 to August 1977.  VA has determined, by a September 2012 administrative decision, that the Veteran's discharge for the period of service from November 1981 to September 1985 was under dishonorable conditions, and is therefore a bar to the award of VA compensation benefits for disabilities incurred or aggravated during that period of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during a period of honorable active service.  

2.  The Veteran does not have a currently diagnosed respiratory disorder. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  April 2012 and August 2012 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing his service connection claims.    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes service treatment records, service personnel records, VA treatment records, and lay statements from the Veteran.  The Veteran has not identified any additional evidence which needs to be obtained.   

The Board finds that a VA examination is not necessary to address the claim for service connection for a respiratory disorder, claimed as due to asbestos exposure.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2015).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran is not shown to have a currently diagnosed respiratory disorder or lung disease of any type, at any time during the appeal period or even prior to the appeal period.  Moreover, the Veteran has not identified any medical treatment or diagnoses for his claimed coughing condition.  Absent evidence that indicates that the Veteran has a current disability related to asbestos exposure in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  See 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  See M21-1MR.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  The clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  Id.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service. 

The Veteran contends, in his initial September 2010 Application for Compensation and Pension, that he was exposed to asbestos on the U.S.S. Okinawa, and identified  extreme coughing when asked about his disability.  

The Board finds that the Veteran was exposed to asbestos during a period of honorable active service.  In September 2012 and February 2013 statements, the Veteran identified exposure to asbestos while serving aboard the U.S.S. Okinawa after it returned to port in San Diego, California and underwent a light overhaul.  He indicated that he was aboard the ship when contractors pulled insulation with asbestos out of "Radio Central."  He reported that as a radioman, he was required to go in and process messages for their command on a daily basis.    

Service treatment records show that on a February 1984 Asbestos Medical Surveillance Program Questionnaire, the Veteran reported that he was exposed to asbestos, with a total exposure of two years.  In a brief description of the exposure, the Veteran reported that he was exposed while ripping out a fan room that contained asbestos aboard the U.S.S. Okinawa.  Service personnel records show that the Veteran served aboard the U.S.S. Okinawa from 1975 to 1976, during a period of honorable service.  Accordingly, the Board finds that the Veteran has credibly identified asbestos exposure aboard the U.S.S. Okinawa during a period of honorable service.  

While the Veteran had asbestos exposure in service, the Board finds that the weight of the evidence does not establish the presence of a currently diagnosed asbestos-related or other respiratory disorder for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of a respiratory disorder related to the Veteran's asbestos exposure in service.  The Veteran has indicated that he receives treatment for prostate cancer at the Audie Murphy VA Medical Center, but has not identified any treatment for a respiratory disorder.  VA treatment records, dated just prior to the submission of the Veterans claim, from the Audie Murphy VA Medical Center and South Texas Health Care System show that the Veteran was seen in the emergency room in December 2009 for suicidal ideation.  An addendum to the admission report shows that the Veteran denied significant medical problems, but admitted to smoking cigarettes and having a cough, but that this had not changed.  Chest x-rays were obtained to evaluate the Veteran complaint of a cough, but there were no pleural effusions shown, and the Veteran was found to have no acute cardiopulmonary abnormalities.  VA treatment records show no further complaints related to the Veteran's claimed cough or other respiratory disorders.  Accordingly, the Board finds that the Veteran has not had evidence of a currently diagnosed respiratory disorder at any time during the pendency of the claim, or even prior to the filing of the claim, as evidenced December 2009 VA x-rays.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Significantly, a diagnosis of an asbestos-related lung disease requires both a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR.  In this case, chest x-rays showed no evidence of asbestosis or asbestos-related lung disorder, and other respiratory disorders have not been identified by the evidence.  Moreover, the Board finds that the Veteran is not competent to provide a diagnosis or opinion regarding a claimed respiratory disorder, absent evidence of treatment or diagnosis of such a disorder, as this is a complex medical issue diagnosed by x-ray and unobservable by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Because the preponderance of the evidence is against the claim for service connection for a respiratory disorder, claimed as due to asbestos exposure, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied.


REMAND

The Veteran contends that service connection is warranted for prostate cancer based on herbicide exposure while serving aboard the U.S.S. Okinawa off the coast of Vietnam.  He contends in September 2012 and July 2014 statements that he was serving aboard the U.S.S. Okinawa in January 1975 to late April 1975.  He stated that the ship was so close to Vietnam, you could hit it with a stone.  He stated that he was not allowed to leave the ship, but indicated that he assisted in evacuating soldiers out of Vietnam, and reported that he was exposed to toxins in the air and on the soldiers   Service personnel records indicate that the Veteran was stationed aboard the U.S.S. Howard W. Gilmore through June 1975 and was later transferred to the U.S.S. Okinawa.  While the RO found in a December 2012 memorandum, that there was no evidence to show in-country service in Vietnam, the Board finds that additional development is necessary to assist in determining if there was probable herbicide exposure in the area where the Veteran's ship or unit was stationed, given his statement with regard to being so close to Vietnam.

The United States Court of Appeals for Veterans Claims (Court) has held that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor, or other offshore locations, was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying. Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

While the Veteran identified service aboard the U.S.S. Okinawa in 1975, and service personnel record identify service aboard the U.S.S. Howard W. Gilmore in early 1975, and aboard the U.S.S. Okinawa in late 1975.  Service personnel records do not, in any case, identify locations where the Veteran or his unit was located.  Accordingly, the matter needs additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations where the Veteran was located with regard to the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary additional development indicated by the ruling in Gray v. McDonald, particularly with respect to conducting research, which may bear upon where the Veteran's unit was located when he was serving aboard the U.S.S. Okinawa, and whether it was actually, or likely to have been, exposed to herbicide spraying.

2.  Then, readjudicate the Veteran's claims, to include consideration given to lay statements regarding service near the shore in Vietnam and the evacuation of soldiers from Vietnam as well as the results of any development sought above.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.
 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


